Citation Nr: 1721718	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis B.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to April 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  

In May 2017, the Veteran submitted an appointment of veterans service organization as claimant's representative (VA Form 21-22), changing his representative from Disabled American Veterans (DAV) to the New Jersey Department of Military and Veterans Affairs.  Generally, a new Form 21-22 constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  With regard to the claim on appeal, however, notification of certification and transfer of records was completed in September 2014.  Requests for change in representation must be within 90 days of such certification, and will not be accepted after that time period unless the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(b).  As the Form 21-22 was submitted after the 90 day period and good cause has not been alleged or shown, DAV will be considered the Veteran's representative for purposes of this appeal.

In the May 2011 rating decision on appeal, the RO denied entitlement to service connection for bilateral hearing loss in addition to declining to reopen the issue of entitlement to service connection for hepatitis B and bilateral pes planus.  The Veteran's June 2011 notice of disagreement included a disagreement to the denial of entitlement to service connection for bilateral hearing loss, and in July 2013, the RO issued a statement of the case as to the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for hepatitis B and bilateral pes planus, and entitlement to service connection for bilateral hearing loss.  However, the Veteran's September 2013 substantive appeal clearly and unambiguously limited the appeal to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hepatitis B and bilateral pes planus.  Accordingly, as the Veteran did not perfect the issue of entitlement to service connection for bilateral hearing loss, the May 2011 rating decision is final to that issue, and it is not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision, the Board denied claims for entitlement to service connection for hepatitis B and entitlement to service connection for bilateral pes planus.

2.  Evidence received since the August 2007 Board decision is new, but does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims for entitlement to service connection for hepatitis B or bilateral pes planus.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied service connection for hepatitis B and bilateral pes planus is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the August 2007 Board decision is not new and material, and therefore the claim for entitlement to service connection for hepatitis B is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Evidence received since the August 2007 Board decision is not new and material, and therefore the claim for entitlement to service connection for bilateral pes planus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claims to reopen the issues of entitlement to service connection for hepatitis B and bilateral pes planus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A letter dated in September 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's VA medical treatment records and identified private medical treatment records have been obtained.  The record reflects that the Veteran's service treatment records and service personnel records are not of record, as the RO determined that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). 

The Veteran was not provided VA examinations in connection with his claims to reopen the issues of entitlement to service connection for hepatitis B and bilateral pes planus.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims for entitlement to service connection for hepatitis B and entitlement to service connection for bilateral pes planus.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for hepatitis B and bilateral pes planus was denied by the RO in a July 2005 rating decision.  The Veteran appealed the RO's July 2005 denial of his claims.  In August 2007, the Board issued a decision denying entitlement to service connection for hepatitis B and bilateral pes planus on the basis that the evidence did not show a current diagnosis of active hepatitis B or residuals of any hepatitis B infection treated during service and that there was no competent evidence of a nexus or link between the Veteran's bilateral pes planus and his active duty service.

The Veteran filed a claim to reopen these issues in August 2010.  In a May 2011 decision, the RO denied reopening the claims based upon the finding that no new and material evidence had been received since the Board's August 2007 decision.  The Veteran appealed the RO's May 2011 rating decision, and perfected his appeal in September 2013.  The Board does not have jurisdiction to consider a claim on the merits which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the claims of entitlement to service connection for bilateral pes planus and hepatitis B.  The only pertinent evidence associated with the Veteran's claims file since the Board's August 2007 decision consists of VA treatment records and lay statements provided by the Veteran.  

Although the VA treatment records show diagnoses of and treatment for bilateral pes planus, none of the VA treatment records contain any evidence suggesting a nexus or link between the Veteran's bilateral pes planus and his active duty service.  In fact, none of the VA treatment records discuss the etiology of the Veteran's bilateral pes planus at all.  Additionally, the Veteran has not provided any new lay statements regarding the etiology of his bilateral pes planus.  The Board acknowledges that the VA treatment records and lay statements submitted by the Veteran are new evidence, as they were not of record at the time of the August 2007 Board decision.  However, none of this new evidence is material, as it does not pertain to the etiology of the Veteran's bilateral pes planus.  As the basis of the Board's August 2007 denial of the Veteran's claim for entitlement to service connection for bilateral pes planus was a finding that there was no competent evidence linking the Veteran's bilateral pes planus to his active duty service, and no new evidence pertaining to this issue has been received since the Board's August 2007 denial of his claim, the new evidence received since the August 2007 Board decision is not material; accordingly, the issue of entitlement to service connection for bilateral pes planus is not reopened.

Further, there is no new and material evidence showing a diagnosis of active hepatitis B or residuals of a hepatitis B infection.  VA treatment records dated from January 2010 through June 2014 note a history of hepatitis with "no antigen now."  Additionally, the Veteran has provided lay statements describing his treatment for yellow jaundice and hepatitis B during military service.  This evidence is new, as it was not of record at the time of the Board's August 2007 decision.  However, it is not material to the claim, as it does not reflect that the Veteran has active hepatitis B or residuals of a hepatitis B infection now or at any time during the appeal period.  Further, this evidence is duplicative of the evidence of record at the time of the August 2007 Board decision, as the Board considered a July 2004 VA examination which noted a history of hepatitis B infection in the past with no chronic residuals as well as the Veteran's reports of in-service hospitalization for yellow jaundice and hepatitis.  As the evidence received since the August 2007 Board decision is new but duplicative of the evidence of record at the time of that decision and does not suggest that the Veteran currently has active hepatitis B or chronic residuals of a hepatitis B infection, the evidence is not material to his claim.  Therefore, the issue of entitlement to service connection for hepatitis B is not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claims of entitlement to service connection for hepatitis B or bilateral pes planus, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for hepatitis B is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for bilateral pes planus is not reopened.


REMAND

In his June 2014 substantive appeal, the Veteran requested a BVA videoconference hearing with regard to the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  As the Veteran has not yet had an opportunity to present testimony regarding this issue before the Board, the RO should schedule him for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board with respect to the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


